Citation Nr: 1134159	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a right thumb injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and a friend (W.E.R.)


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  He also had additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) originated from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied the Veteran's claim for service connection for tinnitus. 

Since, however, this claim for tinnitus requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

A more recent December 2009 RO decision also denied the Veteran's claim for service connection for a right thumb condition.  And although he filed a timely notice of disagreement (NOD) in January 2010 concerning the denial of this other claim, he has not been provided a statement of the case (SOC) regarding this claim.  The Board therefore must also remand this claim to the RO via the AMC to provide him a SOC regarding this claim and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

As support for his claims, the Veteran recently testified at a videoconference hearing in March 2011 before the undersigned Veterans Law Judge.  Following the hearing, the Board held the record open an additional 30 days to allow the Veteran time to obtain and submit supporting medical evidence from his treating physician, W.S., MD.  That same day as his hearing, the Veteran requested a complete copy of his claims file from the RO, indicating he needed it before expiration of this 30 days so his doctor could review it and reply back to VA.
In response to this request for a copy of his claims file under the Privacy or Freedom of Information Act (FOIA), the RO sent the Veteran a letter 4 days later in March 2011 indicating it was unable to comply with his request since the Board, not the RO, had his claims file.  So the RO forwarded this request to the Board for processing, and the Board's FOIA/Privacy Office received it in April 2011, after which the Board provided the Veteran a copy of his claims file in May 2011.  In July 2011, the Veteran submitted the additional medical evidence he had mentioned, a statement from W.S., MD, and waived his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c).  The Board received this additional evidence in August 2011.


REMAND

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Veteran claims that he developed tinnitus as a result of daily noise exposure during his service in the Vietnam War, especially from a Howitzer, mortars, etc.  While his service personnel records do not conclusively show he engaged in combat, his military occupational specialty (MOS) was radio teletype operator and he says he was stationed near combat units in Vietnam.  He explains that he spent a great deal of time in a bunker underneath large guns, including a Howitzer, and he claims that he first noticed tinnitus immediately after he got out of the military and that it has continued during the many years since.


There is conflicting evidence in the file concerning the date of onset of his tinnitus, however.  In a February 2002 report, J.W., D.O., recorded the Veteran's history that he had first noticed buzzing in his right ear just one year earlier, so in 2001 or thereabouts, meaning he did not begin experiencing tinnitus until over 30 years after separating from active duty.  

But in an October 2009 letter, W.S., M.D., stated, "[i]t is my medical opinion that [the Veteran's] tinnitus is likely related to his noise exposure and it is my understanding that he served in a bunker under a Howitzer for nearly a year."  Though earlier in the report, Dr. W.S. acknowledged the Veteran had experienced tinnitus for only the last several years, so not necessarily dating back to his service and to that noise exposure in service.  

In his more recently submitted letter (the one just received since the hearing), W.S., M.D., reiterated that, "[a]fter an extensive review and evaluation of the experiences [the Veteran] alleges he underwent while serving in the military during the conflict in Viet Nam, it is my medical opinion that it is likely as not that [the Veteran's] current medical conditions[,] including tinnitus and his right thumb condition[,] found their beginnings during his period of military service."  Dr. W.S. did not discuss the underlying rationale for this medical opinion, however, which is where most of the probative value of an opinion is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion, instead, was entirely conclusory, without any supporting explanation.  And although Dr. W.S. concluded by saying he had cared for the Veteran for over 10 years in his medical practice, there is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion as a consequence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).


Dr. W.S.'s statements and opinions, however, are at least sufficient to trigger the duty to assist the Veteran in further developing the facts and evidence concerning his claims, especially since the Veteran is competent even as a layman to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to hold in Buchanan and Washington, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  So inevitably the Board will have to assess not just the competency of the Veteran's lay testimony concerning his claimed noise exposure in service and the amount of time he has experienced tinnitus, but also the credibility of his lay testimony regarding this to determine its ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In other testimony during his hearing, the Veteran said he did not know about the VA benefits possibly available to him when he separated from service in October 1970, which is why he admittedly did not file a claim earlier than he did.  He added that he went to a doctor in Kingsport, Tennessee, about 20 years ago for evaluation and treatment of his tinnitus, but he admitted this doctor's whereabouts are now unknown, so he does not know if any of those records are still available or even still exist.  These records, therefore, do not appear to be forthcoming.  See 38 C.F.R. § 3.159(c)(1) (2010).

Since, however, there are suggestions of persistent or recurrent symptoms of tinnitus during the many years since service, and indeed, also medical evidence suggesting the Veteran's tinnitus is attributable to noise exposure during his military service, the Board is requesting a medical nexus opinion on this determinative issue of causation.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

And as also already alluded to, the RO's December 2009 decision denied the Veteran's additional claim for service connection for a right thumb condition.  He responded by filing a timely NOD in January 2010, but has not been provided a SOC concerning this additional claim.  Therefore, the Board must remand, rather than merely refer, this claim to provide him this SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of this additional claim to the Board by also filing a VA Form 9 or equivalent statement.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's tinnitus is attributable to prolonged noise exposure during his military service.  To assist in making this important determination of causation, the examiner should review the claims file for the pertinent history, including a complete copy of this remand and the February 2002 report from J.W., D.O., versus the October 2009 and more recent letters from W.S., M.D.


In determining whether the Veteran has tinnitus related to his military service, the examiner must bear in mind that the Veteran is competent to say he sustained relevant injury while in service (i.e., acoustic trauma) and that he has experienced the symptoms of tinnitus since that claimed injury.  So the mere absence of any actual documentation of treatment for this condition during his service, or even during the many years since, cannot be the sole basis for disassociating his tinnitus from his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The examination report must include discussion of the rationale for all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary citing to relevant evidence in the file.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


If the examiner determines that he/she cannot provide this requested medical opinion without resorting to speculation, he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

2.  Then readjudicate this claim for service connection for tinnitus in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

3.  Also send the Veteran a SOC concerning his claim for service connection for residuals of a right thumb injury.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to perfect an appeal to the Board concerning this additional claim.  Give him the required time to perfect his appeal of this claim.  Only if he perfects his appeal should this claim be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


